Citation Nr: 0111521	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a left ankle injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to April 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
for residuals of a left ankle injury and assigned a 10 
percent evaluation.  In March 2000, the veteran presented 
testimony at a hearing conducted by the RO.  The veteran 
presented further testimony at a Travel Board hearing 
conducted by the undersigned Board member in February 2001.  


REMAND

The veteran claims entitlement to an increased rating for a 
left ankle disability, currently evaluated as 10 percent 
disabling.

A preliminary review of the record discloses that the 
veteran, in his VA Form 9, dated March 1999, reported that he 
has nerve and ligament damage associated with his left ankle.  
In addition, VA medical records, dated March 2000 and July 
2000, indicated that the veteran has antalgic gait and an 
absence of laxity of the ankle.  At the veteran's March 2000 
hearing before the RO, the veteran reported that his ankle is 
rigid, and that he experiences swelling and instability of 
the left ankle.  During the February 2001 Travel Board 
hearing, the veteran related that he wears an ankle brace, 
experiences ankle pain, and that his physician indicated that 
he has arthritis and stretched or torn ligaments of the 
ankle.  

The Board notes that the veteran was afforded a VA 
examination in connection with his claim for service 
connection of residuals of a left ankle injury in September 
1998.  A report of that examination is associated with the 
file.  However, the examination report does not indicate the 
absence or presence of nerve and ligament damage, nor is 
there an indication as to an absence of laxity of the ankle.  
Further, the veteran was later shown as having antalgic gait, 
and it is unclear whether the antalgic gait is due to the 
veteran's ankle disability, or due to the veteran's left knee 
and hip pain.  As such, the Board finds that the veteran 
should be afforded an additional VA examination in order to 
better delineate the veteran's left ankle impairment.

Additionally, while the veteran's appeal was pending, there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000 the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  This legislation is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, it does not appear 
that the RO has considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  After the development requested above 
has been completed, the veteran should be 
afforded an examination to determine the 
nature and severity of the veteran's left 
ankle disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail.  Since it is important "that 
each disability be reviewed in relation 
to its history[,]" 38 C.F.R. § 4.1 
(2000), copies of all pertinent records 
in the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




